DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 13-26 are currently pending. This office action is in response to the amendment filed on 08/03/2022. 
                                                      EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Beth Haslam on08/24/2022.
The application has been amended as follows: 
Claim 13 is amended such that the phrase “polymerized units (ii) derived from a high Tg monomer” is changed to “polymerized units derived from a high Tg monomer”
Claim 13 is additionally amended such that the phrase “polymerized unit (ii) comprising” is changed to “polymerized unit (ii) which comprises”
Also claim 13 is amended such that the phrase “polymerized unit (iiI) comprising” is changed to “polymerized unit (iii) which comprises”
Claim 18 is amended such that the phrase “polymerized units (ii) derived from a high Tg monomer” is changed to “polymerized units derived from a high Tg monomer”
Claim 20 is amended such that “liquid or solid diene-based polymer” is changed to “and liquid or solid diene-based polymer”. 
Claims 24-26 are cancelled. 
                                                            Reasons for Allowance
4.	Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Kubo (JP 2011-216244 A; All citations refer to the English language machine translation unless otherwise stated).
Kubo teaches a star polymer having a polymer block structure which includes a polymer block A, a block B, and a block C (paragraph 0008).  The arm structures of the polymer are indicated to preferably having the same structure as one another (paragraph 0011) and the number of arms is indicated to preferably be 3 or more and 20 or less (paragraph 0031). The polymer block A is indicated to be a polymer block preferably consisting of a repeating unit derived from an aromatic vinyl compound having an ionic conductive group (paragraph 0015). This structure is indicated to be formed by selectively introducing an into conductive group into a polymer block which is includes an aromatic vinyl compound (Paragraph 0016).  The aromatic vinyl monomer is indicated to preferably be styrene or vinyl biphenyl from the view point of ease of introduction of the an ion conductive group  (paragraph 0016), and the polymer block A is obtained by polymerizing 1 or more of preferred monomers of styrene alpha methyl styrene, 4-methyl styrene, 4-ethyl styrene alpha-methyl 4-methyl styrene and alpha methyl 2-methyl styrene (paragraph 0018). The polymer block C is a polymeric block made from an aromatic vinyl based compound which can include 4-t-butyl styrene (paragraphs 0027-0028).  Polymer Block B is indicated to be made from a monomer such as a conjugated diene and is preferred to be 1,3 butadiene units or isoprene units (paragraph 0043) and is indicated to be hydrogenated in an amount of preferably 80 mol% (paragraph 0042).  The weight ratio of the amount of polymer block A to polymer block C is preferably 80:20-4:96  (paragraph 0047) and the weight ratio of the total amount of the polymer block B and the total amount of the polymer block C is preferably 80:20-15:85 (paragraph 0048). 
The number average molecular weight of the arm of the polymer is indicated to be from 7,000 to 400,000 and preferably 20,000 to 100,000 (paragraph 0049) and the number average molecular weight of the star polymer as a who is indicated to be preferably from 40,000-1,5000,000 (paragraph 0050). 
Kubo further teaches that the polymer can have a structure of made from polymer block (A) (C) and optionally (B) attached to a core structure (Y)  and can have a structure of C-A-Y, among others (paragraph 0046). 
The arm structures of the polymer are indicated to preferably having the same structure as one another (paragraph 0011) and the number of arms is indicated to preferably be 3 or more and 20 or less (paragraph 0031).
Kubo teaches a particular example of a polymer which is made from a poly (4-tertbutyl styrene)-b-polystyrene-b-poly(4-tert-butylstyrene-b-polyisoprene to which is added divinyl benzene as a coupling agent to form a star copolymer(paragraph 0078) which includes two or more polymer blocks per polymer arm . This star copolymer is indicated to have a peak molecular weight of 57,900 per arm and a total peak molecular weight 178,700, have a styrene unit content of 9 mass% and a 4-tertbutyl styrene unit of 43.3 mass% (paragraph 0079) and the star copolymer is indicated to undergo a hydrogenation reaction using a Ni/Al catalyst to hydrogenate the polyisoprene which is indicated to hydrogenate all of the polyisoprene(paragraph 0079). 
Kubo does not teach or fairly suggest the claimed combination of limitations having the claimed block structure with the particularly indicated blocks where block D includes paramethyl styrene and block E includes hydrogenated and unhydrogenated forms of polymerized units derived from a high Tg monomer and the hydrogenated form of a polymerized units I or the hydrogenated form of a polymerized polystyrene units with all of the other claimed limitations at the same time as indicated in claim 13 or the inclusion of a curing agent and a co curing agent as indicated by claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                     Conclusion
5.	Claims 13-23 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763